Name: 2013/104/EU: Commission Implementing Decision of 21Ã February 2013 amending Decision 2007/777/EC as regards the entry for Brazil in the list of third countries and parts thereof from where imports into the Union of biltong/jerky and pasteurised meat products are authorised (notified under document C(2013) 899) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: tariff policy;  trade;  agricultural policy;  America;  animal product;  foodstuff
 Date Published: 2013-02-23

 23.2.2013 EN Official Journal of the European Union L 51/16 COMMISSION IMPLEMENTING DECISION of 21 February 2013 amending Decision 2007/777/EC as regards the entry for Brazil in the list of third countries and parts thereof from where imports into the Union of biltong/jerky and pasteurised meat products are authorised (notified under document C(2013) 899) (Text with EEA relevance) (2013/104/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular the introductory phrase of Article 8, the first paragraph of point 1 of Article 8 and point 4 of Article 8 thereof, Whereas: (1) Commission Decision 2007/777/EC of 29 November 2007 laying down the animal and public health conditions and model certificates for imports of certain meat products and treated stomachs, bladders and intestines for human consumption from third countries and repealing Decision 2005/432/EC (2) sets a list of third countries or parts thereof from which the introduction of meat products and treated stomachs, bladders and intestines into the Union is authorised, and sets the treatments required in order to control the animal health risks associated with such introduction. (2) Part 3 of Annex II to Decision 2007/777/EC sets out the list of third countries or parts thereof from which imports into the Union of biltong/jerky and pasteurised meat products are authorised. (3) Regions of Brazil from which introduction into the Union of products obtained from meat of domestic bovine animals that has undergone a specific treatment are authorised, are currently listed in Part 2 of Annex II to Decision 2007/777/EC. (4) Brazil has requested the Commission to also authorise imports from those regions into the Union of biltong/jerky obtained from meat of domestic bovine animals that has undergone the appropriate specific treatment. (5) Taking into account the animal health situation demonstrated to the Commission in those regions of Brazil, it is appropriate to authorise imports from those regions into the Union of biltong/jerky obtained from meat of domestic bovine animals that has undergone the specific treatment E or F set out in Part 4 of Annex II to Decision 2007/777/EC. (6) Decision 2007/777/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Part 3 of Annex II to Decision 2007/777/EC, the following entry for Brazil is inserted after the entry for Argentina: BR Brazil BR-2 E or F XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX Article 2 This Decision is addressed to the Member States. Done at Brussels, 21 February 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 312, 30.11.2007, p. 49.